           Case 2:20-cv-00805-EJY Document 3 Filed 05/08/20 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   CARLOS ALVIZO,                                               Case No. 2:20-cv-00805-EJY
 5                   Plaintiff,
 6            v.                                                             ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                     Defendant.
 9

10            Before the Court is Plaintiff Carlos Alvizo’s Application for Leave to Proceed in forma
11   pauperis. ECF No. 1. Plaintiff challenges the Social Security Administration’s denial of Social
12   Security Disability Insurance benefits and Supplemental Security Income benefits.
13   I.       Application to Proceed in forma pauperis
14            Plaintiff submitted the declaration required by 28 U.S.C. § 1915(a) showing an inability to
15   prepay fees and costs or give security for them. Accordingly, Plaintiff’s request to proceed in forma
16   pauperis is granted.
17   II.      Screening the Complaint
18            Upon granting a request to proceed in forma pauperis, a court must additionally screen the
19   complaint pursuant to 28 U.S.C. § 1915(e). A plaintiff must satisfy the following procedural
20   requirements in order to file a complaint in a Social Security appeal before a federal district court:
21   (1) the plaintiff must establish that he has exhausted his administrative remedies pursuant to 42
22   U.S.C. § 405(g), and that the civil action was commenced within sixty days after notice of a final
23   decision; (2) the complaint must indicate the judicial district in which the plaintiff resides; (3) the
24   complaint must state the nature of the plaintiff’s disability and when the plaintiff claims he became
25   disabled; and, (4) the complaint must contain a plain, short, and concise statement identifying the
26   nature of the plaintiff’s disagreement with the determination made by the Social Security
27   Administration and show that the plaintiff is entitled to relief. Montoya v. Colvin, Case No. 2:16-
28   cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev. Mar. 8, 2016) (internal citations omitted).
                                                      1
        Case 2:20-cv-00805-EJY Document 3 Filed 05/08/20 Page 2 of 3




 1          Here, Plaintiff’s Complaint represents that he has exhausted his administrative remedies and

 2   timely commenced this action after the Social Security Administration’s Appeal Council denied his

 3   request for review (ECF No. 1-1 ¶ 4, 5); indicates the judicial district within which he resides (id. ¶

 4   1); alleges that he suffers from “degenerative disc disease of the lumbar and cervical spines,

 5   hypertension, hyperlipidemia, diabetes mellitus, depression, and anxiety” (id. ¶ 7); and, states that

 6   the Commissioner committed reversible error by failing to “resolve an inconsistency between the

 7   vocational expert’s testimony and the Dictionary of Occupational Titles[,] . . . properly evaluate the

 8   medical opinions of record[,] . . . apply the de minimis step 2 standard with respect to Plaintiff’s

 9   mental impairments[, and] . . . properly evaluate Plaintiff’s description of his symptoms and

10   limitations[.]” (id. ¶ 8). Plaintiff’s Complaint shall therefore proceed against Defendant.

11          Accordingly,

12          IT IS HEREBY ORDERED that Plaintiff’s Application for Leave to Proceed in forma

13   pauperis (ECF No. 1) is granted.

14          IT IS FURTHER ORDERED that Plaintiff’s Complaint (ECF No. 1-1) shall proceed against

15   Defendant.

16          IT IS FURTHER ORDERED that the Clerk of the Court shall detach and file Plaintiff’s

17   Complaint (ECF No. 1-1).

18          IT IS FURTHER ORDERED that the Clerk of the Court shall serve the Commissioner of

19   the Social Security Administration by sending a copy of the Summons and Complaint by certified

20   mail to: (1) Office of the Regional Chief Counsel, Region IX, Social Security Administration, 160

21   Spear Street, Suite 800, San Francisco, CA 94105, and (2) the Attorney General of the United States,

22   Department of Justice, 950 Pennsylvania Ave. NW, Washington DC 20530.

23          IT IS FURTHER ORDERED that the Clerk of the Court shall issue Summons to the United

24   States Attorney for the District of Nevada, and deliver the Summons and Complaint to the U.S.

25   Marshal for service.

26          IT IS FURTHER ORDERED that Defendant shall have sixty (60) days from the date of

27   service to file their answer or responsive pleading to Plaintiff’s Complaint in this case.

28
                                                       2
        Case 2:20-cv-00805-EJY Document 3 Filed 05/08/20 Page 3 of 3




 1          IT IS FURTHER ORDERED that, henceforth, Plaintiff shall serve upon Defendant a copy

 2   of every pleading, motion, or other document submitted for consideration by the Court. Plaintiff

 3   shall include with the original paper submitted for filing a certificate stating the date that a true and

 4   correct copy of the document was mailed to Defendant. The Court may disregard any paper received

 5   by a district judge, magistrate judge, or the Clerk of the Court which fails to include a certificate of

 6   service.

 7          DATED THIS 8th day of May, 2020.

 8

 9

10                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
